DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraph [0061], the first sentence (lines 1-5) is confusing.  For example, “a convex pin 1410 of the connecting rod member 111…” is not understood.  According to the disclosure, the convex pin 1410 is part of the sliding block 141, not part of the connecting rod member 111.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2-4 are vague and indefinite because it is not clear exactly what is defined as “a hinge module” in a structural sense, such that at least one linkage mechanism is connected to the hinge module to drive the hinge module to bend synchronously.  Further, it is not clear exactly what “bend synchronously” is meant without defining the geometric reference of the hinge module.  
In claim 1, lines 5-8,  there is no sufficient information as how “at least one low-temperature self-locking mechanism” is related/linked to other elements of the folding apparatus as a whole to implement self-locking matching between the linkage mechanism and the hinge module in accordance with the ambient temperature.  Therefore, it is uncertain whether the self-locking mechanism is a part of the folding apparatus or a part of an extraneous element (such as handle tools and other electronic implements).  Note similar errors in claim 20.
 In claim 2, line 2, it is not clear what “unfolding and bending the hinge module” is meant without defining the geometric reference of the hinge module.
In claim 4, lines 4-5, “one end of the connecting rod member is connected to the intermediate hinge section assembly” is inconsistent with the connection described in the specification.  In the specification, one end of the connecting rod member (111) is connected to the linkage mechanism (11).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP ‘903 (JP 3172903 B1).
JP ‘903 shows a folding apparatus comprising a hinge module (1), at least one linkage mechanism (1d, 2) connected to the hinge module and configured to drive the hinge module to bend synchronously (i.e., closing or opening of hinge 1); and at least one low-temperature self-locking mechanism (3); wherein when an ambient temperature is lower than a safe temperature, the low-temperature self-locking mechanism implements self-locking matching (i.e., locking in a folded position of fig.2 or in an unfolded position of fig. 3) between the linkage mechanism and the hinge module to restrict a synchronous bending of the hinge module driven by the linkage mechanism (the ambient temperature and the safe temperature are relative. See Patent Translation, paragraphs [0009] and [0011]).  
Claims 1-3 and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by JP ‘304 (JP  2005282304 A).
Regarding claims 1 and 20, JP ‘304 shows a folding apparatus comprising a hinge module (10), at least one linkage mechanism (spring 14, shaft 13 and engagement pin 32) connected to the hinge module and configured to drive the hinge module to bend synchronously (i.e., closing or opening of hinge 10); and at least one low-temperature self-locking mechanism (20); wherein when an ambient temperature is lower than a safe temperature, the low-temperature self-locking mechanism implements self-locking matching (i.e., locking in a closed position of fig.1 or in an opened position of fig. 5) between the linkage mechanism and the hinge module to restrict a synchronous bending of the hinge module driven by the linkage mechanism (the ambient temperature and the safe temperature are relative. See Patent Translation, paragraphs [0029] and [0031]).  Note that “a ventilation port of a ventilator” can be considered as a flexible electronic device since “flexible” is a relative term. 
	As to claim 2, the linkage mechanism comprises a connecting rod member (32), in a process of unfolding and bending the folding apparatus, the connecting rod member slides relative to the hinge module (sliding on the surface of cam 30 of the locking mechanism); and the low-temperature self-locking mechanism (20) restricts sliding of the connecting rod member relative to the hinge module when the ambient temperature is lower than the safe temperature (any reference temperature within the operating range; See temperatures ranges of folding and unfolding in [0029]-[0031] of Patent Translate), so as to restrict the unfolding and bending of the folding apparatus (i.e., to restrict in the closed position or the opened position of hinge member 11).
	As to claim 3, the low-temperature self-locking mechanism (20) comprises a low-temperature shrinking member (thermoelement 20); the low-temperature shrinking member has a first shape when the ambient temperature is below the safe temperature (thermoelement 20 in shrunk state, fig. 1), and the first shape allows the low-temperature self-locking mechanism to restrict the sliding of the connecting rod member (rod member 32 held by cam 30); and the low-temperature shrinking member has a second shape when the ambient temperature is above the safe temperature (thermoelement 20 in expanded state, fig. 5), and the second shape allows the low-temperature self-locking mechanism t remove a restriction on the sliding of the connecting rod member (rod member 32 pushed by cam 30 upon expanding of thermoelement 20).  
Allowable Subject Matter

Claims 4-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
	US 2020/0097051 A1 (Liu) shows a flexible screen hinge including a biased sliding cam engageable with a sliding frame to lock the hinge in extended position.
	JP 2007010218 A (JP) shows a hinge assembly using a thermo actuator to control the hinge sections to open and close.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
November 17, 2022